Exhibit 10.7

EMPLOYMENT AGREEMENT

          THIS AGREEMENT, dated as of July 1, 2004, is made by and between
Interpool, Inc., a Delaware corporation (together with its successors and
assigns, the "Company"), and Richard M. Gross (the "Executive").

          WHEREAS, the Board desires that the Company continue to employ the
Executive and the Executive desires to continue to furnish services to the
Company on the terms and conditions hereinafter set forth; and

          WHEREAS, the Board recognizes that, as is the case with many publicly
held corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

          WHEREAS, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company's management, including the Executive, to their assigned
duties without distraction in the face of potentially unsettling circumstances
arising from the possibility of a Change in Control.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:

           1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

           2. Employment. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue such employment, on the
terms and conditions hereinafter set forth.

           3. Term of Agreement. The Term of this Agreement shall commence on
the date hereof and, subject to extension as herein provided, shall continue in
effect through October 14, 2005 (the "Expiration Date"); provided, however, that
in the event that a Change in Control occurs during the Term, the Term and the
terms and conditions of this Agreement without exception shall expire no earlier
than twenty-four (24) months following the date of such Change in Control. On or
before 180 days prior to the Expiration Date (or the Expiration Date of any
renewal period), the Company must provide written notice of its intention to
renew or not renew the Agreement and of any change in terms, or the Agreement
shall be automatically renewed for an additional one year Term. Any change in
terms which would constitute Good Reason shall be deemed to be a non-renewal. In
the event the Company does not renew the Agreement at any time following a
Change of Control, the Executive shall be entitled to be paid as severance, upon
termination of employment, a lump sum amount equal to the sum of his then
current Base Salary and Target Bonus.

           4. Position and duties. During the Term, the Executive shall serve as
Executive Vice President of the Company and Chief Operating officer of its
subsidiary, Interpool Limited, or any other duties of a management nature
consistent with the background and experience of the Executive as may be
assigned to him from time to time by the Chairman or Chief Executive Officer or
President of the Company. In the performance of his duties hereunder, the
Executive shall report to the Chairman or Chief Executive Officer or President
of the Company. During the Term, the Executive shall devote substantially all of
his full business time, attention and energies to the business of the Company as
shall be necessary for him to carry out his obligations hereunder.

           5. Place of Performance. During the Term, the Executive shall be
based at the Company's offices in Princeton, New Jersey, except for travel
reasonably required for the performance of the Executive's duties hereunder.

           6. Compensation and Related Matters.

          (a) Base Salary. During the period from the date hereof through
December 31, 2004, the Company shall pay the Executive a base salary of three
hundred ($300,000) (the "Base Salary"). Commencing January 1, 2005, and on each
subsequent annual anniversary of such date during the Term of this Agreement,
the Company shall pay the Executive for the succeeding twelve months a Base
Salary in such amount as shall be determined annually by the Compensation
Committee, except that in no event shall the Base Salary be less than the amount
paid during the prior twelve month period. Base Salary shall be payable in
accordance with the Company's regular payroll practice.

          (b) Performance and Discretionary Bonus Opportunity. For the period
from January 1, 2004 through December 31, 2004, the Executive shall be entitled
to receive a Target Bonus in the amount of one hundred sixty thousand dollars
($160,000) upon the successful conclusion of the performance objectives as shall
be determined by the Company and the Executive from time to time. In the event
that the Company elects in good faith not to pursue or conclude any of the
transactions that are the basis for certain of the Executive's Target Bonus, the
Company shall substitute a reasonably comparable performance objective; that is,
a performance objective which requires substantially the same time and effort on
the part of the Executive. At all times the Company shall provide the Executive
with performance objectives to enable the Executive to earn an amount equal to
the amount of the Target Bonus. For the calendar years commencing on January 1,
2005 and on each subsequent January 1 during the Term of this Agreement, the
Company shall fix the amount of the Target Bonus in such amount as shall be
determined by the Compensation Committee, except that in no event shall the
Target Bonus be less than the Target Bonus amount for the prior period. Any
additional bonus, if any, shall be in such amounts as shall be determined by the
Compensation Committee in its sole discretion.

          (c) Employee Benefits/Expenses. During the Term, employee benefits,
vacation and fringe benefits will be provided to the Executive in accordance
with the plans and policies of the Company for Executive officers, as in effect
from time to time. The Company shall reimburse the Executive for all reasonable
business expenses incurred by the Executive in performing his duties hereunder
upon the presentation of itemized statements and receipts for such expenses.

          (d) Vacation. The Executive shall be entitled to vacation of 5 weeks
per year without reduction in compensation. Unused vacation time may be carried
forward into the following two years, subject to the limitation that not more
than 8 weeks may be available in any one calendar year.

          (e) Stock Appreciation Rights. Within thirty days (30) days from the
date hereof, the Company shall grant to the Executive certain rights ("Stock
Appreciation Rights") to receive upon the election of the Executive, exercisable
at any time prior to the expiration of the earlier of (a) 10 days following the
termination of the Executive's employment with the Company (other than a Company
termination without Cause, Executive Disability or termination by Executive for
Good Reason) and (b) ten years from the date hereof, a cash payment from the
Company in an amount equal to any appreciation in the aggregate market value of
100,000 shares of the Company's common stock above a price of $14.05 per share
multiplied by the number of shares and subject to the vesting schedule as
follows:


  50,000 shares vesting upon January 15, 2005 and 50,000 shares on October 14,
2005; provided however, that Employee’s Stock Appreciation Rights with respect
to all 100,000 shares shall vest in full not later than the occurrence of either
a Change of Control or Going Private Transaction (as such terms are defined in
Section 22 below.)


             The Company shall have the right, following adoption and approval
by the Company's stockholders of a Stock Option Plan for executive officers of
the Company, to grant stock options to the Executive pursuant to such Stock
Option Plan, in substitution for the Stock Appreciation Rights described above,
provided that the economic terms of such stock options shall preserve for the
benefit of the Executive the same economic benefits of the Stock Appreciation
Rights. The Company shall cause the terms and conditions of the Stock
Appreciation Rights to be embodied in a Stock Appreciation Rights Plan that
shall be no less favorable to the Executive than the terms outlined above.


           7. Company's Covenants Summarized. In order to induce the Executive
to remain in the employ of the Company and in consideration of the Executive's
covenants set forth in Sections 8 and 15 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits under the circumstances described herein.

           8. The Executive's Covenants. The Executive agrees that, subject to
the terms and conditions of this Agreement, in the event of a Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (a) the date which is six months following the date of an
agreement entered into by the Company, the consummation of which would result in
a Change in Control, or the public announcement by the Company or any Person of
an intent to take actions which, if consummated, would result in a Change in
Control, (b) the date of a Change in Control, (c) the date of termination by the
Executive of the Executive's employment for Good Reason or by reason of death,
or Disability, or (d) the termination by the Company of the Executive's
employment for any reason.

           9. Termination of Employment. The Executive's employment hereunder
may be terminated under the following circumstances, in each case subject to the
provisions of this Agreement.

          (a) The Executive's employment hereunder shall terminate upon his
death.

          (b) The Company may terminate the Executive's employment hereunder for
Disability or for Cause.

          (c) The Executive may terminate his employment hereunder at any time
for Good Reason.

          (d) The Company may terminate the Executive's employment hereunder
other than for Cause or Disability, and the Executive may terminate his
employment hereunder other than for Good Reason, in each case subject to the
provisions of this Agreement.


           10. Compensation During Period of Incapacity. During any period
during the Term that the Executive fails to substantially perform his duties
with the Company as a result of physical or mental incapacity, the Company shall
pay the Executive's full Base Salary to the Executive at the rate in effect at
the commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive's employment is terminated by the
Company for Disability.

           11. Compensation Upon Termination of Employment.

          (a) Death or Disability. If the Executive's employment is terminated
during the Term by reason of his death or Disability, the Company shall pay to
the Executive (or his legal representatives or estate or as may be directed by
the legal representatives of his estate, as the case may be) (i) the Executive's
full Base Salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination, together with all
compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company's compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination, (ii) the Executive's earned or allocable but unpaid Target Bonus in
such amount as shall be determined by the Compensation Committee and accrued but
unused vacation days as of the Date of Termination, and (iii) the Executive's
normal post-termination compensation and benefits as such payments become due
and any other amounts owed to the Executive. Such post-termination compensation
and benefits shall be determined under, and paid in accordance with, the
Company's retirement, insurance, stock option, appreciation right and other
compensation or benefit plans, programs and arrangements as in effect
immediately prior to the Date of Termination. The amounts described in clauses
(i), (ii) and (iii) of this Section 11(a) are hereinafter referred to herein as
the "Accrued Obligations."

          (b) Termination by the Company for Cause or By Executive Other than
for Good Reason. If the Executive's employment shall be terminated during the
Term by the Company for Cause or by the Executive other than for Good Reason or
Disability, the Company shall pay to the Executive the Accrued Obligations only.

          (c) Termination By Company Other than for Cause or Disability or By
Executive for Good Reason. If (i) the Executive's employment is terminated
during the Term by the Employee for Good Reason, or (ii) the Executive's
employment is terminated during the term by the Company other than for Cause or
Disability then the Company shall pay to the Executive the Accrued Obligations
and the Severance Payments described in Section 12 below.


           12. Severance Payments and Benefits.

          (a) Severance Entitlement. If the Executive's employment is terminated
during the Term under the circumstances described in Section 11(c) hereof, in
consideration of the Executive's agreements and covenant set forth in this
Agreement including the covenant not to compete set forth in Section 15 hereof,
the Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 12(a) (the "Severance Payments"), in
addition to the Accrued Obligations to which the Executive is entitled under
Section 11(a) hereof.


          (i) In lieu of any further Base Salary payments to the Executive for
periods subsequent to the Date of Termination, the Company shall pay to the
Executive a lump sum severance payment, or a severance payment in 24 monthly
installments, as shall be designated by the Executive, in cash, equal to two (2)
years of the then current Base Salary and Target Bonus.


  For the two (2) year period immediately following the Date of Termination, the
Company shall arrange to provide the Executive and his dependents health, life,
disability and accident insurance benefits under the then current plans in
effect and offered to the officers and employees of the Company and on terms and
conditions no less favorable to the Executive than those then offered to such
officers and employees.


          (b)(i) Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive in
connection with a Change in Control or the termination of the Executive's
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, or any Person whose actions result in
a Change in Control or any Person affiliated with the Company or such
Person)(all such payments and benefits, including the Severance Payments, being
hereinafter referred to as the "Total Payments") would be subject (in whole or
part), to the Excise Tax, then after taking into account any reduction in the
Total Payments provided by reason of section 280G of the Code in such other
plan, arrangement or agreement, the cash Severance Payments shall first be
reduced, and the non cash Severance Payment shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions attributable to such reduced Total Payments) is greater than
or equal to (B) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments).


          (ii) For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (A) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a "payment" within the meaning
of section 280G(b) of the Code shall be taken into account, (B) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel ("Tax Counsel") reasonably acceptable to the Executive and selected by
the accounting firm (the "Auditor") which was, immediately prior to the Change
in Control, the Company's independent auditor, does not constitute a "parachute
payment" within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, with the meaning of section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and (C) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Auditor in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.

          (iii) It is possible that after the determinations and selections made
pursuant to Sections 12b)(i) and (ii) the Executive will receive Total Payments
that are, in the aggregate, either more or less than the amount provided under
Section 12(a) (hereafter referred to as an "Excess Payment" or "Underpayment",
respectively). If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, the Executive shall
promptly repay the Excess Payment to the Company, together with interest on the
Excess Payment at the applicable federal rate (as defined in and under Section
1274(d) of the Code) from the date of the Executive's receipt of such Excess
Payment until the date of such repayment. In the event that it is determined (x)
by arbitration pursuant to Section 21, (y) by a court or (z) by the Auditor and
Tax Counsel upon request by a Party, that an Underpayment has occurred, the
Company shall promptly pay an amount equal to the Underpayment to the Executive,
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to the Executive had the provisions of
Sections 12(b(i) and (ii) not been applied until the date of payment.

          (iv) At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement). If the Executive objects to the Company's
calculations, the Company shall pay to the Executive such portion of the
Severance Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of subsection (i) of this Section 12(b).


          (c) After a Change in Control, the Company also shall pay to the
Executive all legal fees and expenses incurred by the Executive in disputing in
good faith any issue hereunder relating to the termination of the Executive's
employment, in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement or in connection with any tax audit or proceeding to
the extent attributable to the application of section 4999 of the Code to any
payment or benefit provided hereunder. Such payments shall be made within five
(5) business days after delivery of the Executive's written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.

          (d) Upon the occurrence of either a Going Private Transaction or a
Change in Control, all outstanding stock options granted to the Executive under
the Company's 1993 Stock Option Plan for Executive Officers and Directors (or
other Company stock option plan or arrangement) and all Stock Appreciation
Rights, which have not yet vested as of the date of the Going Private or Change
in Control shall become fully vested and immediately exercisable or due and
payable, as the case may be, as of the date of the Going Private or Change in
Control.


           13. Termination Procedures and Compensation During Dispute.

          (a) Notice of Termination. During the Term and after a Change in
Control, any purported termination of the Executive's employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 17 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, after a Change in Control, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board which was called and held for the purpose of
considering such termination (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive's counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth in clause (i) or (ii) of the
definition of Cause herein, and specifying the particulars thereof in detail.

          (b) Date of Termination. "Date of Termination," with respect to any
purported termination of the Executive's employment during the Term, shall mean
(i) if the Executive's employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive's duties during such
thirty (30) day period), and (ii) if the Executive's employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given).

          (c) Dispute Concerning Termination. If within fifteen (15) days after
any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this Section 13(c)), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be extended
until the earlier of (i) the date on which the Term ends or (ii) the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

          (d) Compensation During Dispute. If a purported termination occurs
following a Change in Control and during the Term and the Date of Termination is
extended in accordance with Section 13(c) hereof, the Company shall continue to
pay the Executive his Base Salary in effect when the notice giving rise to the
dispute was given and continue the Executive as a participant in all
compensation, benefit and insurance plans in which the Executive was
participating when the notice giving rise to the dispute was given, until the
Date of Termination, as determined in accordance with Section 13(c) hereof.
Amounts paid under this Section 13(d) are in addition to all other amounts due
under this Agreement (other than those due under Section 10 and 11 hereof) and
shall not be offset against or reduce any other amounts due under this
Agreement.


           14. No Mitigation. The Company agrees that, if the Executive's
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 12 hereof or Section
13(d) hereof. Further, the amount of any payment or benefit provided for in this
Agreement (other than Section 12(a)(ii) hereof to the extent of benefits
provided by a subsequent employer) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

           15. Confidentiality; Non-solicitation, Non-competition.

          (a) The Executive covenants and agrees:


          (i) That he will not knowingly divulge any material or confidential
proprietary matters of the Company which are not otherwise in the public domain,
including, without limitation, financial records, trade secrets, business plans,
pricing policies, and customer lists, except as required in the course of
performing duties hereunder or as required by law, regulation or judicial or
other legal process, or in confidence to an attorney for the purpose of securing
legal advice, in each case either during or after the termination of employment
by the Company;

          (ii) That he will deliver to the Company on termination of his
employment by the Company, at the Company's expense all memoranda, notes,
records, reports and other documents, and all copies thereof, relating to the
business of the Company which he obtained while employed by, or otherwise
serving or acting on behalf of, the Company, and which he may then possess or
have under his control other than: publicly available documents; documents
relating to his personal compensation, benefits and obligations; his personal
correspondence files; his rolodex; and the like.

          (iii) That during the Term the Executive, alone or together with any
other person, firm, partnership, corporation or other entity whatsoever, except
any subsidiaries or affiliates of the Company, directly or indirectly, whether
as an officer, director, stockholder, partner, proprietor, associate, employee,
representative, landlord, sub-landlord, public relations or advertising
representative, management consultant or otherwise, will not engage in, or
become or be interested in or associated with, any other person, corporation,
firm, partnership or other entity whatsoever engaged in a business in
competition with the Company, in which the Company shall then be engaged in or
in which the Company within the preceding twelve (12) months engaged in or at
any time during such period was the subject of a formal business proposal which
the Company was actively considering.


          (b) With respect to employment after termination of the Executive's
employment with the Company:


          (i) Throughout his employment and for a period of one (1) year after
termination of his employment, he will not directly or indirectly, induce or
attempt to influence any employee of the Company to leave its employ; aid or
agree to aid any competitor, customer or supplier of the Company in any attempt
to hire any person then employed by the Company; induce or attempt to influence
any person or business entity who was a customer or supplier of the Company
during any portion of said period to transact business with a competitor of the
Company in lieu of transacting business with the Company; or participate in
planning for or accept any employment or any other association with any company
which then employs more than two former senior executives of the Company that
were employed as such by the Company within the 365-day period next preceding
his termination of employment with the Company without the prior written consent
of the Company.

          (ii) Throughout his employment and for a period of one (1) year after
termination of his employment, he will not directly or indirectly, become
interested in, or otherwise become employed by or act as a consultant or lender
to, or render any services to, or become a director, officer, employee,
principal, agent, stockholder, manager, member, owner or partner of, or employer
of any business or organization (a "Competing Business") which engages in the
business of transmodal chassis and transmodal dry freight container leasing in
competition with the Company; provided, however, that notwithstanding the
foregoing, it shall not be a violation of this Section 15(b)(ii) for the
Executive to become the registered or beneficial owner of up to two percent (2%)
of any class of the capital stock of a Competing Business registered under the
Securities Exchange Act of 1934, as amended, provided that the Executive does
not otherwise participate in the business of such corporation or for the
Executive to provide services that do not in any way relate to the business in
which the Company is then engaged.


          (c) Remedies for Breach. The Executive agrees that the remedy at law
for any breach or threatened breach of any covenant contained in this Section 15
will be inadequate and that the Company, in addition to such other remedies as
may be available to it in law or in equity, shall be entitled to institute
proceedings in any court or courts of competent jurisdiction to obtain damages
for breach of this Agreement and permanent injunctive relief without bond or
other security. The parties further agree that the Company shall be entitled to
apply to any court having jurisdiction for temporary injunctive relief pending
permanent injunctive relief in arbitration.


           16. Successors; Binding Agreement.

          (a) In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason after a Change in Control, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


           17. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Attention: Chief Executive Officer


           18. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party. The
validity, interpretation, construction and performance of this Agreement shall
be governed by its express terms, and otherwise by the laws of the State of New
Jersey without regard to its conflict of laws rules. All references to sections
of the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 12 and 13 hereof) shall survive such
expiration.

           19. Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

           20. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

           21. Settlement of Disputes; Arbitration. Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in New York, New York in accordance with the rules of the
American Arbitration Association then in effect; provided, however, that the
evidentiary standards set forth in this Agreement shall apply. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.
Notwithstanding any provision of this Agreement to the contrary, the Executive
shall be entitled to seek specific performance of the Executive's right to be
paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

           22. Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:

          (a) "Accrued Obligations" shall have the meaning set forth in Section
11(a) hereof.

          (b) "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

          (c) "Auditor" shall have the meaning set forth in Section 12(b)
hereof.

          (d) "Base Amount" shall have the meaning set forth in section
280G(b)(3) of the Code.

          (e) "Base Salary" shall have the meaning set forth in Section 6(a)
hereof.

          (f) "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

          (g) "Board" shall mean the Board of Directors of the Company.

          (h) "Cause" for termination by the Company of the Executive's
employment shall mean: (i) the Executive's conviction of a felony or (ii) the
willful and substantial failure by the Executive to perform the Executive's
services as provided herein for a period continuing for more than ten (10) days
after the issuance of a Notice of Termination by the Company to the Executive,
which notice shall specify in reasonable detail the details of such failure to
perform. For purposes of clause (ii) of this definition, (x) no act, or failure
to act, on the Executive's part shall be deemed "willful" unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive's act, or failure to act, was in the best interest of
the Company and (y) after a Change in Control and during the Term, in the event
of a dispute concerning the application of this provision, no claim by the
Company that Cause exists shall be given effect unless the Company establishes
to the Board by clear and convincing evidence that Cause exists.

          (i) A "Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


          (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities; or

          (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

          (iii) there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other entity, other
than a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly of indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company's then outstanding securities;
or

          (iv) there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company's assets, other than a
sale or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 51% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale, or the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.


          Notwithstanding the foregoing, a “Change in Control” shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series or integrated transactions immediately following which the record holders
of the common stock of the Company immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.

          (j) "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

          (k) "Company" shall mean Interpool, Inc. and, except in determining
under Section 21(i) hereof whether or not any Change in Control of the Company
has occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

          (l) "Date of Termination" shall have the meaning set forth in Section
13(b) hereof.

          (m) "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.

          (n) "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.

          (o) "Excise Tax" shall mean any excise tax imposed under Section 4999
of the Code.

          (p) "Executive" shall mean the individual named in the first paragraph
of this Agreement.

          (q) "Going Private Transaction" shall mean a transaction or series of
transactions that results in a shareholder, a group of shareholders or other
management led group owning substantially all of the common equity interest in
the Company, while the other public shareholders receive cash, debt, preferred
stock or other consideration for their common stock.

          (r) "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence following a Change of Control (without the
Executive's express written consent) of any one of the following acts by the
Company, or failures by the Company to act,


          (i) assignment to the Executive of any duties materially inconsistent
with the Executive's status as the Executive Vice President of the Company as
compared to the Executive's duties and status on the date hereof (or as such
duties and status may be reasonably changed or increased hereafter), or a
substantial adverse alteration or change in the scope, nature or status of any
of the Executive's responsibilities from the scope, nature or status on the date
hereof ( or as the scope, nature and status of such responsibilities may be
reasonably changed or increased hereafter), including, but not limited to,
responsibilities as the executive officer having primary responsibility for the
Company's container subsidiary or such other responsibilities as may be
designated by the Chief Executive Officer or President of the Company

          (ii) a reduction by the Company in the Executive's total cash
compensation measured by reference to the sum of the Executive's Base Salary and
Target Bonus as of the date hereof;

          (iii) the relocation of the Executive's principal place of employment
to a location outside of Princeton , New Jersey or the Company's requiring the
Executive to be based anywhere other than the Executive's principal place of
employment as set forth in Section 5 of this Agreement, except for required
travel on the Company's business to an extent substantially consistent with the
Executive's present business travel obligations;

          (iv) the failure by the Company to continue to provide the Executive
with employee benefits substantially similar to those enjoyed by the Executive
under any of the Company's retirement, savings, life insurance, medical, health
and accident, or disability plans in which the Executive had been participating
prior to a Change in Control.

          (v) any purported termination of the Executive's employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 13(a) hereof; for purposes of this Agreement, no such purported
termination shall be effective.


           The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. For purposes of any determination regarding the existence
of Good Reason, any claim by the Executive that Good Reason exists shall be
presumed to be correct unless the Company establishes to the Board by clear and
convincing evidence that Good Reason does not exist.

          (s) "Notice of Termination" shall have the meaning set forth in
Section 13(a) hereof.

          (t) "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

          (u) Severance Payments" shall have the meaning set forth in Section
12(a) hereof.

          (v) "Tax Counsel" shall have the meaning set forth in Section 12(b)
hereof.

          (w) "Term" shall mean the period of time described in Section 3 hereof
(including any extension, continuation or termination described therein).

          (x) "Total Payments" shall mean those payments so described in Section
12(b) hereof.


           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first above written.

INTERPOOL, INC.



By:                                                                  
Name:
Title:



                                                                 
RICHARD W. GROSS


Address: